IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JEFFREY CUTLER, EAST LAMPETER             : No. 29 MM 2017
TOWNSHIP TAX COLLECTOR,                   :
                                          :
                   Petitioner             :
                                          :
                                          :
              v.                          :
                                          :
                                          :
AMBER GREEN, LANCASTER COUNTY             :
TREASURER, RALPH HUTCHINSON,              :
EAST LAMPETER TOWNSHIP                    :
MANAGER AND BENTLEY RIDGE                 :
APARTMENTS,                               :
                                          :
                   Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2017, the “Extraordinary Petition for

Declaratory and Injunctive Relief and Summary Judgment” and the Application for Stay

are DENIED.